DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2022 and 19 May 2022 were considered by the examiner.

Drawings
The drawings were received on  18 August 2022.  These drawings are acceptable.

Response to Amendment
The amendment filed 8/18/2022 has been entered. Claims 1-11 and 14-21 remain pending in this application.  Claims 1, 6, 10, 11, 18, and 19 have been amended and claims 12-13 have been canceled.  Claims 20 and 21 have been newly added.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02 March 2022. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crippa WO 2016/107729 (Crippa) in view of English machine translation of Jeong et al. KR 10-2018-0057520 (Jeong).
Regarding claim 1, Crippa teaches (Fig. 4C) a clad wire for producing a test needle or a sliding contact, the clad wire comprising:
a wire core (core 32),
an inner cladding (inner coating layer 33A,B) made of copper  or silver or aluminum or a copper-based alloy or a silver- based alloy or an aluminum-based alloy (see pg. 7, lines 24-26 - inner coating is copper, silver or alloys thereof), wherein the inner cladding covers the wire core on at least two opposite sides (see Fig. 4C – inner coating layers 33A,B cover core on at least two sides) or completely encloses the wire core,
an adhesion-promoting layer (adhesive film 37) made of gold or a gold-based alloy (see pg. 14, lines 25-28 – adhesive layer 37 made of gold), which is arranged between the wire core and the inner cladding (adhesive film 37 between core 32 and inner coating layers 33A,B), and
an outer cladding (outer coating layer 35) made of a metal or a metal alloy having a greater hardness than the material of the inner cladding (see pg. 14, lines 13-14 – outer coating layer 35 made of rhodium), wherein
the outer cladding encloses the inner cladding (see Fig. 4C – layer 35 encloses 33A,B), and the outer cladding is the outermost layer of the clad wire  (see Fig. 4C – layer 35 is outermost layer of the wire).
Crippa teaches all of the claimed elements expect that Crippa’s wire core is made of a first material such a nickel-tungsten (see para [0060]).
Crippa does not explicitly teach a wire core made of rhodium or rhodium based alloy.
Jeong teaches a wire core made of rhodium (see Fig. 3 – core member 111 made of rhodium per translation pg. 2, 4th line from bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core taught by Crippa to be made of rhodium as taught by Jeong to utilize the electrical and mechanical properties of rhodium to achieve the desired conductivity and hardness as demonstrated by Jeong and is known in the art.  
Regarding claim 2, Crippa teaches the clad wire of claim 1, wherein
the volume of the wire core is at least as large as the volume of the inner cladding, and/or the wire core and the inner cladding have a thickness or a layer thickness at least twice as large as the adhesion-promoting layer (see pg. 11, lines 12-20 – core has section from 10x10 to 50x50 microns and the coating layers have thickness from 0.5 to 20 microns.  Pg. 14, lines 29-30 – the adhesive film is between 0.01 and 0.5 microns thick.  As such, Crippa teaches wherein the core and inner cladding have a thickness more  than twice as larger as the adhesion layer).
Regarding claim 5, Crippa teaches the clad wire of claim 1, wherein
the outer cladding consists of rhodium, a rhodium-based alloy, a copper-tin-zinc alloy, a palladium-nickel alloy or a gold-based alloy (see pg. 13, lines 25-32 and pg. 14, lines 13-14 – outer coating layer 35 made of rhodium).
Regarding claim 7, Crippa teaches the clad wire of claim 1, wherein
the clad wire has a diameter or a thickness of at most 200 um (see pg. 11, lines 12-20 – core had section from 10x10 to 50x50 microns and the coating layers have thickness from 0.5 to 20 microns.  Pg. 14, lines 29-30 – the adhesive film is between 0.01 and 0.5 microns thick.  As such, diameter is less than 200 microns).
Regarding claim 8, Crippa teaches the clad wire of claim 1, wherein
the wire core has a diameter or a thickness of between 9 um and 100 um (see pg. 11, lines 12-20 – core had section from 10x10 to 50x50 microns) and/or the inner cladding has a layer thickness of between 1 um and 20 um (see pg. 11, lines 12-20 –coating layers have thickness from 0.5 to 20 microns.), and/or the inner cladding has a layer thickness of between 1 um and 20 um (see translation pg. 11, lines 12-20 –the coating layers have thickness from 0.5 to 20 microns), and/or the outer cladding has a layer thickness of between 0.5 um and 5 pm, and/or the adhesion-promoting layer has a layer thickness of between 100 nm and 1000 nm (pg. 14, lines 29-30 – the adhesive film is between 0.01 and 0.5 microns thick).
Regarding claim 9, Crippa teaches the clad wire of claim 1, with the
the adhesion-promoting layer, the inner cladding, the outer cladding and optionally the diffusion protection layer (see claim 1 above).
Crippa does not explicitly teach these layers are galvanic coatings.
Jeong teaches the plating of inner clad and outer cladding layer, which is understood to be a galvanic process (see claims 1-5 referring to plating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the layers taught by Crippa through plating methods as taught by Jeong thus resulting in galvanic coatings as taught by Jeong in order to achieve precise layer thickness and conformal surfaces.
Regarding claim 10, Crippa teaches the clad wire of claim 1, wherein
the wire core is work-hardened, and/or
the wire core is a coated  strip (see Fig. 4C – core 32 is coated with multiple layers as shown).
Regarding claim 11, Crippa teaches a method for producing a clad wire comprising the following chronological steps:
A) providing a wire core (see Fig. 4C – core 32 is provided); 
B) coating the wire core with an adhesion-promoting layer made of gold or a gold-based alloy (see Fig. 4C – adhesive film 37 made of gold coats the core 32.  See pg. 14, lines 25-28),
C) coating the wire core, coated with the adhesion-promoting layer, with an inner cladding of copper or silver or aluminum or a copper-based alloy or a silver-based alloy or an aluminum- based alloy (see Fig. 4C – inner coating layers 33A,B cover core on at least two sides. Also see pg. 7, lines 24-26 - inner coating is copper, silver or alloys thereof), and
D) coating the wire core, coated with the adhesion-promoting layer and the inner cladding, with an outer cladding made of a metal or a metal alloy with a greater hardness than the material of the inner cladding (see pg. 14, lines 113-14 – outer coating layer 35 made of rhodium), wherein the outer cladding is the outermost layer of the produced clad wire (see Fig. 4C – layer 35 outermost layer).
Crippa teaches the clad the claimed invention expect that it Crippa’s wire core is made of a first material such a nickel-tungsten (see para [0060]).
Crippa does not explicitly teach a wire core made of rhodium or rhodium based alloy.
Jeong teaches a wire core made of rhodium (see Fig. 3 – core member 111 made a rhodium per translation pg. 2, 4th line from bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core taught by Crippa to be made of rhodium as taught by Jeong to utilize the electrical and mechanical properties of rhodium to achieve the desired conductivity and hardness as demonstrated by Jeong and is known in the art.  
Regarding claim 14, Crippa teaches  the method of claim 11, but does not explicitly teach wherein the coatings according to steps B), C) and D) are applied using a galvanic method and/or are applied using a physical method.
Jeong teaches the plating of inner clad and outer cladding layer, which is understood to be a physical process (see claims 1-5 referring to plating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Crippa to utilize a physical method as taught by Jeong in order to maintain precise control over layer thicknesses. 
Regarding claim 15, Crippa teaches (Fig. 3)  test needle comprising at least one clad wire according to claim 1 (see Fig. 4C – configuration of Fig. 4c is wire for contact probe 30 as shown in Fig. 3.  Also see claim 1 above).
Regarding claim 16, Crippa teaches a test needle array having a plurality of test needles according to claim 15 spaced apart from one another (see claim 13 of Crippa referring to plurality of contact probes 30 to form testing head).
Regarding claim 17, Crippa teaches a sliding contact comprising a plurality of clad wires according to claim 1 (see claim 13 of Crippa referring to plurality of contact probe 30 to form testing head).
Regarding claim 18, Crippa teaches a sliding contact of claim 17, wherein the plurality of clad wires is in the form of a wire bundle (see claim 13 of Crippa – plurality of contract probe 30 in testing head considered a bundle).
Regarding claim 19, Crippa teaches the test needle of claim 15, but does not teach wherein the test needle is bent perpendicular to a longitudinal axis of the at least one clad wire.
Jeong teaches (Fig. 5) the test needle is bent perpendicular to a longitudinal axis of the at least one clad wire (see Fig. 5 – resilient deformation part 112 of bent probes formed with clad wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Crippa to be bent perpendicular to a longitudinal axis as taught by Jeong in order to relieve stress on probe during contact with the device under test. 
Regarding claim 20, Crippa teaches (Fig. 4C) a method for producing a clad wire comprising the following chronological steps:
A) providing a wire core (see Fig. 4C – core 32 is provided), 
B) coating the wire core with an adhesion-promoting layer made of gold or a gold-based alloy to form an adhesion-promoting layer-coated wire core (see pg. 14, lines 25-28 – adhesive layer 37 made of gold),
C) coating the adhesion-promoting layer-coated wire core with an inner cladding to form an inner cladding/adhesion-promoting layer-coated wire core, the inner cladding made of copper or silver or aluminum or a copper-based alloy or a silver-based alloy or an aluminum-based alloy (see Fig. 4C – inner coating layers 33A,B cover core on at least two sides. Also see pg. 7, lines 24-26 - inner coating is copper, silver or alloys thereof),
D) cutting the inner cladding/adhesion-promoting layer-coated wire core perpendicular to a longitudinal axis thereof into a plurality of inner cladding/adhesion-promoting layer-coated wire cores (see pg. 10, lines 3-5 and pg. 15, lines 24-25– probe is formed from laser cutting), and
E) coating each of the plurality of inner cladding/adhesion-promoting layer-coated wire cores with an outer cladding to form a plurality of outer cladding/inner cladding/adhesion- promoting layer-coated wire cores (see pg. 14, lines 113-14 – outer coating layer 35 made of rhodium ), the outer cladding made of a metal or a metal alloy with a hardness greater than a hardness of the material of the inner cladding(see pg. 14, lines 113-14 – outer coating layer 35 made of rhodium is harder than copper or silver of inner core), wherein
the outer cladding is the outermost layer of the produced clad wire (see Fig. 4C – outer layer 35 is outermost layer).
Crippa teaches claimed invention expect that Crippa’s wire core is made of a first material such a nickel-tungsten (see para [0060]).
Crippa does not explicitly teach a wire core made of rhodium or rhodium based alloy.
Jeong teaches a wire core made of rhodium (see Fig. 3 – core member 111 made a rhodium per translation pg. 2, 4th line from bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core taught by Crippa to be made of rhodium as taught by Jeong to utilize the electrical and mechanical properties of rhodium to achieve the desired conductivity and hardness as demonstrated by Jeong and is known in the art.  

Claims 3, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crippa WO 2016/107729 (Crippa) in view of English machine translation of Jeong et al. KR 10-2018-0057520 (Jeong) and in further view of Stevenson et al. US 2014/0176172 (Stevenson).
Regarding claim 3, Crippa in view of Jeong teaches the clad wire  of claim 1, but does not explicitly teach a diffusion protection layer  arranged as a diffusion barrier between the inner cladding and the outer cladding.  
Stevenson a diffusion protection layer  arranged as a diffusion barrier between the inner cladding and the outer cladding (see Fig. 6 and para [0057] – isolation layer 634 is used to prevent inter-mixing of materials at interface between layers) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer cladding layers taught by Crippa in view of Jeong to include a diffusion barrier between as taught by Stevenson in order to prevent the formation of brittle intermetallic compounds as taught by Stevenson (see para [0057]). 
Regarding claim 4, Crippa teaches the clad wire of claim 3, wherein the inner cladding layer has a layer thickness of 0.5 to 20 microns (see Crippa pg. 11, lines 12-20 – core had section from 10x10 to 50x50 microns and the coating layers have thickness from 0.5 to 20 microns).
Crippa in view of Jeong does not teach wherein the inner cladding has a layer thickness at least twice as large as the diffusion protection layer.
Stevenson teaches a diffusion protection layer with a thickness of 0.3 to 0.6 microns.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clad wire taught by Crippa in view of Jeong to include a diffusion barrier thinner than half the thickness of the inner cladding as taught by Stevenson in order to prevent the formation of brittle intermetallic compounds while not influencing the electrical properties of the wire.  Such a modification would result in the inner cladding having a thickness at least twice as large as the diffusion layer, as claimed.
Regarding claim 21, Crippa teaches a method for producing a clad wire comprising the following chronological steps:
A) providing a wire core (see Fig. 4C – core 32 is provided) 
B) coating the wire core with an adhesion-promoting layer made of gold or a gold-based alloy to form an adhesion-promoting layer-coated wire core (see pg. 14, lines 25-28 – adhesive layer 37 made of gold),
C) coating the adhesion-promoting layer-coated wire core with an inner cladding to form an inner cladding/adhesion-promoting layer-coated wire core, the inner cladding made of copper or silver or aluminum or a copper-based alloy or a silver-based alloy or an aluminum-based alloy (see Fig. 4C – inner coating layers 33A,B cover core on at least two sides. Also see pg. 7, lines 24-26 - inner coating is copper, silver or alloys thereof),
E) coating the diffusion protection layer/inner cladding/adhesion-promoting layer-coated wire core with an outer cladding to form an outer cladding/diffusion protection layer/inner cladding/adhesion-promoting layer-coated wire core (see pg. 14, lines 113-14 – outer coating layer 35 made of rhodium ), the outer cladding made of a metal or a metal alloy with a greater hardness than the material of the inner cladding (see pg. 14, lines 113-14 – outer coating layer 35 made of rhodium ), wherein
the outer cladding is the outermost layer of the produced clad wire (see Fig. 4C – layer 35 outermost layer).
Crippa teaches the claimed invention expect that Crippa’s wire core is made of a first material such a nickel-tungsten (see para [0060]).
Crippa does not explicitly teach a wire core made of rhodium or rhodium based alloy and  D) coating of the inner cladding/adhesion-promoting layer-coated wire core with a diffusion protection layer to form a diffusion protection layer/inner cladding/adhesion-promoting layer-coated wire core,
Jeong teaches a wire core made of rhodium (see Fig. 3 – core member 111 made a rhodium per translation pg. 2, 4th line from bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core taught by Crippa to be made of rhodium as taught by Jeong to utilize the electrical and mechanical properties of rhodium to achieve the desired conductivity and hardness as demonstrated by Jeong and is known in the art.  
	Crippa in view of Jeong does not teach D) coating of the inner cladding/adhesion-promoting layer-coated wire core with a diffusion protection layer to form a diffusion protection layer/inner cladding/adhesion-promoting layer-coated wire core.
Stevenson a diffusion protection layer  arranged as a diffusion barrier between the inner cladding and the outer cladding (see Fig. 6 and para [0057] – isolation layer 634 is used to prevent inter-mixing of materials at interface between layers) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer cladding layers taught by Crippa  in view of Jeong to include a diffusion barrier between as taught by Stevenson in order to prevent the formation of brittle intermetallic compounds as taught by Stevenson (see para [0057]). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the prior art of record taken alone or in combination fails to teach the clad wire at room temperature has a modulus of elasticity (mE) of at least 150 Gpa and/or the clad wire at room temperature has a 0.2% offset yield strength Rp0.2 (elasticity limit) of at least 1800 MPa and/or the clad wire at room temperature has an electrical conductivity of at least 40% IACS.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858